Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-7, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fosberg (US 7,845,501) in view of Grove (US 6,591,995).
[Claims 1 and 15] Regarding claims 1 and 15, Fosberg discloses a charging and storage cabinet configured to support and charge a plurality of electronic devices (Fosberg discloses a tool box, of which a plurality or all can be electric tools) the charging and storage cart comprising: a frame (FIG 8 illustrates a metal box, while omitting the construction, it is conventional in the art to have a frame for structural integrity and to support heavy items); a panel (See FIG 8) secured to the frame (The panel is secured to the side of the box which is connected to the frame) the panel including a body (See FIG 8) and plurality of apertures extending through the body (See FIG 8).
-However, it fails to disclose a tray configured to support equipment thereon; support bracket coupled to the tray and configured to engage the panel to support the tray; and an extension connected to the support bracket and extending therefrom, the extension insertable into any aperture of the plurality of apertures to connect the tray to the body of the panel.
-Nevertheless, Grove discloses a storage with a tray configured to support equipment thereon including: a support bracket (See FIGS 2-4G showing the support portion of each type of shelf/tray) coupled to the tray and configured to engage the panel to support the tray (See FIG 1); and an extension connected to the support bracket and extending therefrom (See FIGS 2-4G showing the extension of each type of shelf/tray that pierces the apertures), the extension insertable into any aperture of the plurality of apertures to connect the tray to the body of the panel (See FIGS 2-4G showing the extension of each type of shelf/tray that pierces the apertures).




    PNG
    media_image1.png
    858
    621
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    819
    650
    media_image2.png
    Greyscale
 [Claim 2] Regarding claim 2, Fosberg/Grove disclose the charging and storage cabinet of claim 1, wherein the frame is supported by a plurality of wheels (See FIG 8).
 [Claim 5] Regarding claim 5, Fosberg/Grove disclose the charging and storage cabinet of claim 1, further comprising: a second support bracket coupled to the tray and configured to engage the panel to together with the support bracket (Grove has brackets on each end of the tray), support the tray assembly on the panel (Grove has brackets on each end of the tray).
[Claim 6] Regarding claim 6, Fosberg/Grove disclose the charging and storage cabinet of claim 5, further comprising: a second extension connected to the support bracket near the first support (Grove has brackets on each end of the tray) the second extension extending from the support bracket and the extension insertable into any aperture of the plurality of apertures to together with the extension connect the tray to the body of the panel (Grove has brackets on each end of the tray and can be installed in a panel with apertures where extensions engage the panel).
[Claim 7] Regarding claim 7, Fosberg/Grove disclose the charging and storage cabinet of claim 5, further comprising: a third extension connected to the second support bracket and extending therefrom, the third extension insertable into any aperture of the plurality of apertures to connect the tray to the body of the panel (Grove is exemplary and can have any number of desired extensions. Regarding duplication of parts, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) where the court held that a duplication of parts has no patentable significance. Here, any number of trays, supports and extensions can be employed to house tools and equipment).
 [Claim 13] Regarding claim 13, Fosberg/Grove disclose the charging and storage cabinet of claim 1, wherein the tray assembly is securable to the panel at a plurality of heights along the panel (See Grove FIG 1).
[Claim 14] Regarding claim 14, Fosberg/Grove disclose the charging and storage cabinet of claim 1, wherein the extension is an upturned hook (See Grove, FIGS 2-4G shows different types of extensions). 
[Claim 16] Regarding claim 16, Fosberg/Grove disclose the charging and storage cart of claim 15, further comprising: a second support bracket coupled to the tray and configured to engage the panel together with the support bracket support the tray assembly on the panel (Grove has brackets on each end of the tray and can be installed in a panel with apertures where the bracket extensions engage the panel, see FIGS 2-4G).
2.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kozlowski (US 6,218,796) in view of Grove (US 6,591,995).
[Claim 21] Regarding claim 21, Kozlowski discloses a charging and storage cart comprising: a frame (90-94) supported by a plurality of wheels (44); a shelf (See FIG 1, the cabinet has a series of shelves) supported by the frame (See FIG 1) and configured to support at least one electronic device thereon (Any equipment can be stored in the cabinet); a charger coupled to the shelf and connectable to the electronic device to deliver power thereto (Kozlowski is designed to store and charge devices); a door (14) connected to the frame and movable between an open and closed position (See FIG 1); a panel (Kozlowski uses panels to enclose the cart) the panel including a body and plurality of apertures extending into the body (FIG 4 shows vents and holes).
-However, it fails to disclose a tray assembly removably connectable to the panel.
-Nevertheless, Grove discloses an assembly suitable for mounting on a repair cabinet to store tools and equipment, see column 1, Lines 5-10, disclosing the use of mounting 
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Kozlowski to have exterior storage as taught by Grove in order to allow for quick access to charge equipment and supplies.
-Regarding the limitations: a tray configured to support equipment thereon (See Grove, FIGS 1-4G illustrating shelves and the mounting/lock embodiments): a support bracket coupled to the tray and configured to engage the panel to support the tray assembly (See Grove, FIGS 1-4G illustrating shelves and the mounting/lock embodiments), and an extension connected to the support bracket and extending therefrom, the extension insertable into any aperture of the plurality of apertures to connect the tray to the body of the panel (See Grove, FIGS 1-4G illustrating shelves and the mounting/lock embodiments which engage and are retained in the apertures).

    PNG
    media_image3.png
    853
    655
    media_image3.png
    Greyscale


Allowable Subject Matter
1.	Claims 3-4, 8-12, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614